             Case 1:14-cr-00773-RA Document 471 Filed 05/20/20 Page 1 of 3
                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 5/20/2020


UNITED STATES OF AMERICA,
                                                                               No. 14-cr-773 (RA)
                              v.
                                                                                     ORDER
GIORGI BULEISHVILI,

                                Defendant.


RONNIE ABRAMS, United States District Judge:

         On July 6, 2017, Defendant Giorgi Buleishvili was sentenced to 34-months imprisonment

and a three-year supervised release term. Dkt. 383. Mr. Buleishvili did not file a notice of appeal.

On April 22, 2020, Mr. Buleishvili, proceeding pro se, filed a motion requesting leave to file a late

notice of appeal based on alleged ineffective assistance of counsel. 1 Dkt. 458. In an Order filed on

April 27, the Court explained that “the time prescribed for [Mr. Buleishvili] to file a notice of appeal

had long passed” and its “authority under Rule 4(b)(4) to grant an extension of time is limited, such

that it cannot grant this request nearly three years after the deadline has passed.”                     Dkt. 462.

Nonetheless, the Court gave Mr. Buleishvili the opportunity to consent to the recharacterization of

his claim as a petition for habeas corpus pursuant to 28 U.S.C. § 2255 by May 15. Id. (citing United

States v. Wright, 945 F.3d 677, 686-87 (2d Cir. 2019) and United States v. Kinyua, No. 02-cr-173

(DLC), 2002 WL 31357700, at *2 (S.D.N.Y. Oct. 17, 2002)).                       On May 11, Mr. Buleishvili’s

immigration attorney e-mailed Chambers a letter from Mr. Buleishvili. In his letter, Mr. Buleishvili,

who is still proceeding pro se, “request[ed] that the Court please appoint counsel to consult with

[him] on the issue posed by the Court and to respond to the Court’s inquiry.” Dkt. 470. 2 He



         1
          This motion was docketed on April 22, 2020 and thus brought to the Court’s attention at that time.
However, the first page of the motion, entitled “Notice of Motion for Leave to File Late Notice of Appeal,” is dated
February 26, 2020. See Dkt. 458.
        2
          After receiving his letter by e-mail, the Court filed it so it would appear on the docket.
          Case 1:14-cr-00773-RA Document 471 Filed 05/20/20 Page 2 of 3



explained that he “cannot make this important and significant decision without advice from an

experienced federal criminal appellate attorney,” but “cannot afford to retain appellate counsel.” Id.

        As an initial matter, the Court already informed Mr. Buleishvili that it could not grant his

request to file a late notice of appeal. Dkt. 462. Mr. Buleishvili’s request for appointment of pro

bono appellate counsel must therefore be denied.

        Nonetheless, the Court interprets Mr. Buleishvili’s letter to also request the appointment of

counsel to assist him in deciding whether to convert the claim raised in his April 22nd motion to a

habeas motion and then potentially with bringing that motion. In civil cases, unlike in criminal cases,

there is no requirement that courts supply indigent litigants with counsel. See Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, courts have “broad discretion” when deciding

whether to grant an indigent litigant’s request for representation. Id.; see also Garavito-Garcia v.

United States, No. 17 Civ. 5798 (JSR) (SLC), 2019 WL 5960207, at *2 (S.D.N.Y. Nov. 13, 2019)

(“Because there is no constitutional right to representation in a habeas action, it is in the Court’s

discretion whether to appoint pro bono counsel.”). Pursuant to the Criminal Justice Act, 18 U.S.C. §

3006A, for instance, the Court may request counsel for a habeas petitioner where “the interests of

justice so require.” In considering whether to grant an indigent litigant’s request for pro bono

counsel, a district court considers the merits of the case, the litigant’s efforts to obtain a lawyer, and

the litigant’s ability to gather the facts and present the case if unassisted by counsel. See Cooper v.

A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam); Hodge, 802 F.2d at 60-62. The

Second Circuit has urged courts, when reviewing an application for pro bono counsel in the habeas

context, to “consider the scarcity of volunteer attorneys and the allocation of that resource.” Mitchell

v. Breslin, No. 01-CV-5220 (KMW), 2002 WL 31255076, at *2 (S.D.N.Y. Oct. 8, 2002).

        Here, Mr. Buleishvili asserts that he “cannot afford to retain” counsel, and yet he “feel[s] that

[he] cannot make this important and significant decision without advice” from a lawyer. Dkt. 462.

While the Court is sympathetic to Mr. Buleishvili’s situation, his application does not contain
                                                    2
           Case 1:14-cr-00773-RA Document 471 Filed 05/20/20 Page 3 of 3



sufficient detail to establish that the interests of justice necessitate appointment of counsel. For

instance, he had not made a showing of his financial status. Moreover, he has not offered sufficient

detail about his claim.     The Second Circuit has cautioned that appointing “counsel is often

unwarranted where the indigent’s chances of success are extremely slim.” Hodge, 802 F.2d at 60.

This is particularly true here, where Mr. Buleishvili seems to request counsel for assistance in

deciding whether to bring a habeas motion, and not specifically for litigating that potential motion.

Accordingly, Mr. Buleishvili’s request for the appointment of counsel is denied without prejudice to

renewal at a later date if additional grounds for the application are presented to the Court. If he

renews his application, Mr. Buleishvili is advised to provide details bearing on the merits of his

request, his efforts to obtain a lawyer, and how his condition affects his ability to represent himself in

this proceeding.

         In accordance with this Order, the Court will extend Mr. Buleishvili’s time to inform the

Court whether he consents to the recharacterization of his claim as a § 2255 motion to June 19,

2020. If Mr. Buleishvili consents, he has until July 10, 2020 to supplement his claim. Any

Government opposition is now due August 7, 2020. As the Court noted in its April 27th Order, if

Mr. Buleishvili does not consent to the recharacterization of his claim as a § 2255 motion, the Court

will deny the claim raised in his April 22nd letter. Dkt. 458.

SO ORDERED.

Dated:    May 20, 2020
          New York, New York
                                                         _________________________________
                                                         Ronnie Abrams
                                                         United States District Judge




                                                    3
